Case 1:21-mj-0O0089-ZMF Document 3-1 Filed 01/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )

)
v. ) CASE NO. 1:21-mj-00089

) MAGISTRATE JUDGE ZIA M. FARUQUI
BLAKE A. REED )

DECLARATION OF PAUL JOSPEH BRUNO (NON-MEMBER) SEEKING
PERMISSION TO APPEAR PRO HAC VICE

Comes now Paul Joseph Bruno and hereby provides this Declaration pursuant to District
of Columbia Local Criminal Rule 44.1(d).
1. My full name is Paul Joseph Bruno.
2. My office address and telephone number are:
Bulloch, Fly, Hornsby & Evans PLLC
302 North Spring Street
P.O. Box 398
Murfreesboro, Tennessee 37133-0398
Telephone: (615) 896-4154
3. [have been admitted to the following Bars:
Tennessee Supreme Court
United States Supreme Court
United States Court of Appeals for the Sixth Circuit
United States District Court for the Middle District of Tennessee
United States District Court for the Western District of Tennessee
Pro Hac Vice Admissions: _Commonwealth of Kentucky
Northern District of Texas
Eastern District of Tennessee
Eastern District of Virginia

Middle District of Georgia
District of Nebraska
Case 1:21-mj-0O0089-ZMF Document 3-1 Filed 01/25/21 Page 2 of 2

4. I certify that I have not been disciplined by any Bar.
5. Ihave not been admitted pro hac vice in this Court within the last two years.

6. Iam not a member of the District of Columbia Bar and do not engage in the practice of
law from an office located in the District of Columbia.

Respectfully submitted,

LL Borne

Paul Bruno, TN B.P.R. #17275
Bulloch, Fly, Hornsby & Evans PLLC
P.O. Box 398

Murfreesboro, Tennessee 37133-0398
Telephone: (615) 896-4154

 

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing Declaration of Paul Joseph
Bruno has been emailed to Jamie L. Carter, Assistant U.S. Attorney, U.S. Attorney’s Office for
the District of Columbia, 555 4th Street NW, Room 3640, Washington, D.C. 20530, on this the

25" day of January, 2021.

Paul Bruno

 
